Per Curiam.
Relator has filed a petition for writ of mandate and prohibition in which he asks that this court mandate the respondent to expunge certain orders made by him and prohibit him from taking further action in Cause No. 21780, which had previously been filed in the Circuit Court of Marion *161County and transferred to the Boone Circuit Court on change of venue.
Relator’s petition is defective in several particulars:
First; it does not comply with the requirements of Rule 2-35 of this court which requires that the petition be accompanied by a certified copy of the pleadings, orders and entries in the cause. In this case the relator attaches his own verification to the reported record in the case. Such verification does not constitute compliance with Rule 2-35. Sworn copies may be substituted only where the record shows a good faith effort has been made to secure certified copies and the relator has been prevented from obtaining them by circumstances beyond his control. See: State ex rel. Fritz et al. v. Del. C. C., etc. (1957), 236 Ind. 229, 139 N. E. 2d 442.
Second; even though the record were properly before us, the petition is defective in that it states no reason why the respondent court, which .is a court of general jurisdiction, is without jurisdiction in the matters complained of. In order to determine this issue it is necessary to resort to an examination of the record itself. Such a. petition presents no issue which the court will review in support of the extraordinary relief requested.
For the reasons above stated the petition is denied.
Note. — Reported in 177 N. E. 2d 464.